DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification:
  This application is a national stage application of International Application No. PCT/GB2019/051631, now WO 2019/239131, filed on June 12, 2019, which claims priority to Great Britain Patent Application No. GB1809679.2, filed on June 13, 2018.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear the relationship the at least one first thermal transfer element, a baffle component having at least one second thermal transfer element and an agitator component have in relation to a thermal transfer surface-to-volume ratio.
Referencing Roundsari et al. (Mixing Effect on Emulsion Polymerization in a Batch Reactor, page 946, 1st column, 2nd paragraph), it was discloses that the larger the volume of the reactor, the smaller is its heat transfer area/volume ratio; and larger reactors require longer process times to carry out the process under good thermal control. Agitation may improve the heat transfer; however, the range of the mixing intensity is limited because vigorous agitation may cause undesired results. External heat exchangers, internal heat transfer coils, and baffle may be used.
In addition Jung et al. (US 2016/0332132 A1) discloses that turbulence and mixing performance of the reactant can be enhanced by expanding the size of agitation blades; and in addition, heat control performance of the reactant can be improved by expanding the heat transfer area of the baffle while maintaining agitation performance to be the same level as a conventional case (see paragraph 0010).
It appears that the at least one first thermal transfer element, a baffle component having at least one second thermal transfer element and an agitator component affect the thermal transfer surface-to-volume ratio; however, what effects these element have on the thermal transfer surface-to-volume ratio is not disclosed.
Claims 2-5 and 8-15 depend on claim 1 and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).
Regarding claim 16, Perry’s Chemical Engineers’ Handbook discloses a thermal transfer element (1-2 exchanger) for a batch reactor, comprising: a plate component adapted to form a sealed surface of the thermal transfer element; a tubular element; and a thermal transfer material provided inside the thermal transfer element for exchanging energy between the tubular element and the plate component (see Introduction to Thermal Design and figure 11-2).
Regarding claim 22, Perry’s Chemical Engineers’ Handbook discloses a thermal transfer element wherein the thermal transfer element is comprised in a baffle for use in a batch reactor (see Introduction to Thermal Design and figure 11-2), since the 1-2 exchanger is capable of being inserted into a batch reactor, while acting as a baffle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular element is comprised of a material having a thermal transfer coefficient of at least 12 W/m°K, optionally of at least 15 W/m°K, optionally of at least 50 W/m°K, optionally of at least 100 W/m°K, optionally of at least 150 W/m°K optionally of at least 200 W/m°K, optionally of at least 250 W/m°K, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 18, Perry’s Chemical Engineers’ Handbook fails to explicitly disclose a thermal transfer element wherein the thermal transfer material comprises a material having a thermal transfer coefficient of at least 12 W/m°K, optionally of at least 15 W/m°K, optionally of at least 50 W/m°K, optionally of at least 100 W/m°K, optionally of at least 150 W/m°K optionally of at least 200 W/m°K, optionally of at least 250 W/m°K.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thermal transfer material comprises a material having a thermal transfer coefficient of at least 12 W/m°K, optionally of at least 15 W/m°K, optionally of at least 50 W/m°K, optionally of at least 100 W/m°K, optionally of at least 150 W/m°K optionally of at least 200 W/m°K, optionally of at least 250 W/m°K, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	It would have been an obvious matter of design choice to have the plate component comprises one or more blades, since applicant has not disclosed that having the plate component comprises one or more blades solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the plate component comprises one or more blades.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997) as applied to claim 16 above, and further in view of Wollants et al. (US 2017/0074594 A1).
Regarding claim 19, Perry et al. fails to explicitly disclose a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation.
Wollants et al. discloses a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation (see Abstract; figures 1-2, and 4; and paragraphs 0053 and 0075-0080).
	It would have been an obvious matter of design choice to have a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation, since applicant has not disclosed that having a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997) as applied to claim 16 above, and further in view of Sakakura et al. (US 7,749,464 B2).

Sakakura et al. discloses a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation (see Abstract; figures 1-6; column 3, line 33 through column 4, line 4; and column 5, line 7 through column 8. Line 65).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perry et al. with the teachings of Sakakura et al. resulting in thermal transfer element wherein the plate component comprises corrugation for improved temperature control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 1, Hewitt (US 2,745,823) discloses a batch reactor (10), comprising a reactor vessel having at least one first thermal transfer element (heat exchanger or cooling jacket, 11); a baffle component having at least one second thermal transfer element (U-shaped heat exchanger comprising an upper outer shell (34), head (35) and tube bundle (36)); and an agitator component (agitator which comprises power unit (26), shaft (28) and paddles or blades 29, 30, 31)), wherein each of the at least one first thermal transfer element and the at least one second thermal transfer element is independently controllable (see figure 1 and column 4, line 42 through column 6, line 49), since the reactor jacket provided the only cooling surface and without immersing a cooling coil or tube bundle into the reactants (see column 5, line 74 through column 6, line 11).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774